Citation Nr: 0321963	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  97-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
June 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision in 
which the RO continued the denial of the veteran's claim of 
service connection for a nervous condition, on the basis that 
new and material evidence had not been submitted to reopen 
that claim.  The veteran filed a notice of disagreement in 
August 1996 and a statement of the case (SOC) was issued 
later the same month.  The veteran submitted a substantive 
appeal in November 1996, and requested a Board hearing.

In May 1997, the veteran offered testimony during a hearing 
before RO personnel; the transcript of that hearing is of 
record.

In statements submitted in January 1999, and again in 
September 1999, the veteran specifically withdrew his request 
for a Board hearing.  See 38 C.F.R. § 20.704(e) (2002).  The 
Board therefore proceeded to review the issue on appeal.  See 
id.  

In January 2000, the Board granted the veteran's application 
to reopen his claim for service connection for a psychiatric 
disability, and remanded the case to the RO for further 
evidentiary development and readjudication consistent with 
cited court precedent and regulatory criteria.  In the 
January 2000 remand, the Board recharacterized the veteran's 
claim to service connection for a "psychiatric disability," 
noting the disparate psychiatric diagnoses of record.  The 
Board remand also instructed that a VA examiner determine the 
correct diagnosis of any current psychiatric disability.  Per 
the Board's instruction, the RO obtained additional evidence, 
but continued the denial of the claim (see April 2003 
supplemental SOC (SSOC)).  In the April 2003 SSOC, the RO, in 
essence, adjudicated the claim as one for service connection 
of PTSD.  Similarly, the June 2003 brief submitted by the 
veteran's representative contends that the veteran should be 
service connected for PTSD.  Hence, the Board has 
recharacterized the claim as reflected on the title page of 
this decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  While the veteran has received various psychiatric 
diagnoses post-service, the preponderance of the competent 
medical evidence indicates that the veteran suffers from 
PTSD.

3.  The record includes a persuasive medical assessment of 
PTSD as a result of personal assault in service, and the 
record includes evidence that tends to corroborate the 
occurrence of the alleged in-service personal assault.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran favor, the 
criteria for service connection for PTSD, secondary to a 
personal assault, have been met.  38 U.S.C.A. § 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition on the claim, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the veteran's claim for service connection at 
this time, and that all notification and development action 
needed to render a fair decision on that claim has been 
accomplished. 

I.  Factual Background

According the veteran's report of separation (Form DD-214) 
and information gathered from the National Personnel Records 
Center (NPRC), the veteran entered service in March 1951.  In 
June 1951, the veteran received an administrative discharge 
from the service for unsuitability, under Army Regulations 
No. 615-369, paragraph two.  The DD-214 also indicates that 
the veteran was employed as an automobile body repairman from 
July 1950 to February 1951.

In June 1975, the veteran filed an application for pension 
for depression and an emotional disorder.  The RO 
subsequently contacted the VA Medical Center (VAMC) in Bronx, 
New York, for available medical records.  

According to records received from the Bronx VAMC, the 
veteran was hospitalized from July to September 1975.  In 
July 1975, the veteran was hospitalized on three separate 
occasions.  The veteran signed out the day of admittance for 
two initial hospitalizations, against medical advice, with 
diagnoses of depression and borderline (latent) 
schizophrenia.  Upon his third admittance, the veteran 
underwent psychological testing.  The VA psychologists 
administering the tests determined that the veteran suffered 
from reactive depression of psychotic proportions.  In their 
report, they noted that the "threat of abandonment" 
triggered fear and depression, and the "turning to others 
for his salvation" was a "familiar mode."  Upon discharge 
in September 1975, the veteran was diagnosed with 
schizophrenia, and schizoaffective disorder.  Based on the 
evidence provided by the VA records, the RO granted 
entitlement to nonservice-connected pension benefits in a 
September 1975 rating action, effective April 2, 1975.  

In July 1976, the veteran filed a claim for service 
connection of a nervous disorder.  In subsequent statements, 
the veteran indicated that he underwent psychiatric treatment 
for a nervous condition in service, including one 
hospitalization that extended for approximately three to four 
weeks, and that he was discharged from service due to the 
alleged psychiatric disorder.  In March 1977, the RO 
requested all available service records from the National 
Personnel Records Center (NPRC).  In a May 1977 response, the 
NPRC informed the RO that all the veteran's records held were 
likely destroyed in a fire at that facility.

Following the veteran's July 1988 petition to reopen his 
claim for service connection for a nervous condition, the RO 
attempted to reconstruct service medical data based on 
information provided by the veteran.  In response, the NPRC 
forwarded an abstract from the Office of the Surgeon General, 
Department of the Army (SGO) and copies of daily sick reports 
relating to the veteran's unit.  The daily sick reports 
record the veteran's failure to report for duty due to 
sickness on March 16, March 19, and April 17, 1951.  One 
report, dated March 19, 1951, indicates that the veteran 
sickness was not in the line of duty, but existed prior to 
service.  The SGO abstract reveals that the veteran was 
hospitalized in June 1951, with a diagnosis of inadequate 
personality.  The SGO abstract reflects the determination 
that the disability existed prior to the veteran's entry to 
active military service.  

In June 1990, a field examination report was conducted to 
determine the veteran's mental condition and capacity to 
handle VA funds.  The field examiner noted that the veteran 
was receiving regular treatment for his psychiatric problems 
at the Bronx VAMC.  The RO subsequently requested VA 
examination of the veteran in August 1990 for purposes of 
determining competency.

The veteran underwent VA examination in September 1990.  The 
veteran reported experiencing a "nervous breakdown" in 
service, with symptoms of depressed mood and inactivity.  The 
veteran was not hospitalized, but received outpatient on a 
regular basis prior to discharge.  The veteran then stated 
that he had no medical problems prior to service.  He 
finished junior high school, and was subsequently employed in 
a variety of odd jobs, including body shop work.  Following 
discharge from service, the veteran reportedly worked 
sporadically and suffered another "nervous breakdown" in 
1975.  The veteran indicated that he was hospitalized at the 
Bronx VAMC and then transferred to the North Shore hospital, 
where he was discharged in 1976.  Following mental status 
evaluation, the VA examiner diagnosed schizoaffective 
disorder, by history, and determined that the veteran was 
competent to manage his own funds.  The VA examiner 
acknowledged that psychiatric problems interfered with the 
veteran's functioning, but provided no opinion as to the 
origin of the veteran's psychiatric disability.  The VA 
examiner noted that the claims file was unavailable for 
review.

In his March 1995 petition to reopen, received by the RO in 
April 1995, the veteran related his experiences in service.  
He reported a general inability to adjust to military life.  
He described arguments with a commanding officer in which the 
officer would berate him by calling him "parasite."  The 
veteran recalled that the other soldiers would laugh at him.  
He would awaken from sleep to realize he urinated in his bed.  
He listed private treatment providers and treatment at the 
Bronx VAMC.  According to his statement, he was treated by 
his family doctor, W. Iacobellis, M.D., for "nerves" upon 
his discharge from service.  As part of his petition to 
reopen, the veteran submitted several lay statements, a 
physician's letter, and a copy of Army regulation No. 615-
689, effective in October 1948.  In their lay statements, the 
affirmants essentially reported that the veteran had 
exhibited no psychiatric problems prior to his period of 
military service, and that he demonstrated symptoms of 
psychiatric disability since that time.  All the affirmants 
certified their statements true.  A. [redacted]

, who stated that 
he has "known [the veteran] practically all of his life," 
described the veteran as an "easy going" young man prior to 
service.  According to A. [redacted]

's May 1994 statement, after 
the veteran was discharged from service, he became "very 
morose, very sullen, and "always seemed unsure of himself."  
A. [redacted]

 recalled the veteran unexpected tantrumming in 
response to harmless conversation, ending with the veteran's 
"crying and apologizing" for his actions.  In a May 1994 
statement, the veteran's sister recalled the veteran's 
contacts with the family during service, complaining of the 
inability to adjust to military life.  A. [redacted]

 wrote 
that the veteran had been his best friend since kindergarten.  
He added that the veteran was "always a good boy" and 
"never got into any kind of trouble" prior to service.  
According to A. [redacted]

's June 1994 statement, the veteran 
would "call home" while he was in service.  A. [redacted]

 
recalled speaking with the veteran on the telephone, at which 
time the veteran reported "that something bad was happening 
to him."  The veteran related to A. [redacted]

 that he would 
"wake up every morning in a bed full of urine, and he didn't 
remember doing it."  According to his statement dated in 
June 1994, C. [redacted]

 established a long friendship with the 
veteran, having known the veteran since July 1950.  The 
veteran introduced him to his future wife.  C. [redacted]

 
indicated that, prior to service, the veteran was a well-
adjusted, "full of fun" friend.  However, after his 
discharge from service, the veteran changed dramatically.  He 
described the veteran as melancholy, depressed, and unable to 
conversate for "any length of time."  

The veteran also submitted a letter dated in January 1977, 
written by J. Cavanagh, M.D., of the North Shore University 
Hospital.  Apparently, the letter was written for the purpose 
of supporting the veteran's application for Social Security 
disability benefits.  In the letter, Dr. Cavanagh indicated 
treatment of the veteran since June 1976.  Dr. Cavanagh 
revealed that the veteran had a "long psychiatric history," 
and noted the veteran's prior hospitalization at the Bronx 
VAMC for depression and latent schizophrenia.  He described 
the veteran as markedly depressed, deteriorated, and 
restricted.  He diagnosed the veteran with chronic 
schizophrenia, with poor prognosis.

According to the veteran's representative, a copy of Army 
regulation AR 615-369, effective during the veteran's 
service, was provided by the United States Academy in West 
Point, New York.  A copy of the facsimile cover sheet 
indicates that the copy was received in January 1995.  
According to the copy of AR 615-369, paragraph 2, a discharge 
for unsuitability would be effected when it was determined 
that the veteran lack of physical stamina, character and 
behavior disorders (e.g., schizoid, paranoid, cyclothymic, 
inadequate and asocial personalities, immaturity reactions 
involving emotional instability, dependency, or aggressive 
reactions); mental deficiency; apathy, defective attitudes, 
inability to expend effort, nonpersistent but temporarily 
disruptive reactions to acute or special stress; and 
enuresis.

The RO received updated treatment records from the Bronx 
VAMC, dated from July 1986 to May 1995.  The records, 
overall, show that the veteran consistently reported a 
history of having psychiatric problems that had their onset 
during service.  In July 1986, the veteran complained of 
personal stressors, including impending eviction from his 
apartment.  The VA physician cited a history of psychiatric 
hospitalizations at the Bronx VAMC, with the prior 
hospitalization lasting five or six months.  The VA physician 
diagnosed adjustment disorder, anxious mood.  Again, in 
August 1986, the veteran was treated for increasing anxiety 
secondary to problems with his landlord.  The veteran also 
reported decreasing sleep, and panic attacks.  The VA 
physician diagnosed adjustment disorder with anxious mood.  
The veteran's next visit, in September 1990, revealed 
consistent symptoms of anxiety, with hallucinations of 
someone close to his bed who would then disappear.  He was 
diagnosed with adjustment disorder with anxious mood.  In 
February 1994, the veteran was treated for symptoms of 
depression and insomnia.  Following mental status evaluation, 
the VA clinician diagnosed rule out manic-depressive illness.  
The veteran returned to the Bronx VAMC in April 1994, 
complaining of multiple symptoms including insomnia, 
nervousness, and irritability.  The VA physician noted 
clinical notation of the veteran's hospitalization in 1975 
and psychiatric treatment in 1979.  The veteran reported 
being suspicions of others; he believed that others were 
talking about him.  The VA physician concluded that many of 
the veteran's problems were "long-standing," with poor 
functioning evident since the service, or even before.  The 
VA physician diagnosed organic mood syndrome with depressed, 
suspicious mood.  In May 1994, the veteran met with a social 
worker at the Bronx VAMC, contending that he should be 
service-connected for his psychiatric condition.  Later the 
same month, the veteran returned for treatment of "numerous 
somatic and other complaints."  The veteran reported that he 
was discharged from service with schizophrenia.  The VA 
physician diagnosed depression and dependent personality, and 
noted that the veteran hoped that psychological testing might 
advance his service connection claim.  Later, in July 1994, 
the veteran was diagnosed with major depressive disorder, 
chronic; bipolar type II, and personality disorder not 
otherwise specified (NOS).  In November 1994, the veteran 
participated in an anger-management therapy group.  While 
undergoing psychiatric treatment the same month, the veteran 
was noted to be "easily agitated, angry, loud, aggressive, 
and suspicious . . . all of his life."  The veteran was 
diagnosed with major depressive disorder, chronic; rule out 
bipolar type II, panic attacks, social phobia; and 
personality disorder NOS.  In January 1995, the veteran 
presented with numerous complaints, including a vague, rare 
panic-like attack once per month, occasionally precipitated 
by crowds.  Following mental status evaluation in February 
1995, the veteran was diagnosed with chronic depressive 
disorder and personality disorder NOS, ruling out bipolar 
type II disorder, panic attacks, social phobia, and paranoid 
personality disorder.  The veteran returned in March 1995, 
complaining of personal stressors, including wounding by dog 
bite.  The VA physician reiterated prior diagnoses.  Again, 
in April 1995, the veteran's mental status was evaluated, and 
prior diagnoses were reiterated.  

In June 1995, the veteran underwent VA general and 
psychiatric examinations.  The veteran recited an in-service 
psychiatric history consistent with that noted above.  
According to his report, he experienced an inability to 
function in service and frequent bed-wetting.  He reported 
post-service private treatment by his family physician, W. 
Iacobellis, M.D., and R. Cancellieri, M.D.  According to the 
VA psychiatric examination report, the VA examiner reviewed 
March 1995 psychiatric progress notes from the Bronx VAMC, 
the only pertinent medical records available for review.  The 
VA examiner noted a "long history" of the veteran being 
"demanded, entitled, irritable, and impatient" and "easily 
agitated, angry, loud, aggressive, and suspicious."  The VA 
examiner also noted a history of insomnia.  Following 
clinical interview and observation, the VA examiner 
reiterated diagnoses of chronic major depressive disorder and 
panic attacks, and a personality disorder, NOS; ruling out 
bipolar disorder and social phobia.  The physician did not 
include an opinion with respect to the etiology of the 
veteran's psychiatric disabilities.  The VA general 
examination report, in pertinent part, notes a history of 
schizophrenia and nervousness.  

In his November 1996 substantive appeal, the veteran 
described his in-service experiences of "daily harassment" 
by his commanding officer, who would use ethnic slurs in 
reference to the veteran.  The veteran believed that the 
harassment led to his "mental breakdown."  

The transcript of the veteran's May 1997 RO hearing reflects 
that he testified that he suffered verbal abuse from his 
superior officers during service.  In addition, he reported 
that, during his period of active duty, he had recurrent 
hallucinations and nightmares.  The veteran testified that he 
received treatment for these problems while in service, to 
include prescription of psychiatric medications.  The veteran 
asserted that his "irrational thinking" was "brought on by 
the military."  The veteran stated that, shortly after his 
discharge from service, he received treatment for psychiatric 
problems from Dr. Iacobellis, and that he currently received 
regular treatment for this disability at the Bronx VAMC.

In response to the veteran's request for medical records, F. 
Iacobellis, M.D., dictated a letter on behalf of his father, 
Dr. W. Iacobellis.  In the letter, dated in November 1997, 
Dr. F. Iacobellis explained that the veteran was a patient of 
Dr. W. Iacobellis, who was in retirement.  Dr. W. Iacobellis 
confirmed that the veteran was treated for a nervous 
condition that resulted from his military experience.

Additional records from the Bronx VAMC, dated from June 1995 
to March 2000, show that the veteran consistently reported 
in-service experiences he believed caused his psychiatric 
disability and demonstrated a preoccupation with the 
inability to obtain VA benefits.  In September 1996, the 
veteran underwent psychiatric evaluation.  The veteran felt 
that others were "always against" him and a "sense of 
injustice."  The VA physician diagnosed the veteran with 
mixed personality disorder with borderline personality 
histrionic and paranoid traits.  She described the veteran as 
"extremely dysthymic."  The diagnoses were continued to 
until August 1997 when, during a geripsychiatric group 
meeting, the veteran related his traumatic experiences in 
service.  The VA clinician noted that the veteran's symptoms 
were consistent with post-traumatic stress disorder (PTSD).  
Again, during another geripsychiatric group meeting in 
February 1998, the veteran reported verbal abuse in service.  
The reviewing VA physician diagnosed dysthymia and rule out 
intermittent explosive disorder, bipolar affective disorder, 
type II; somatization disorder, borderline personality 
disorder and histrionic personality disorder.  The veteran 
underwent follow-up psychiatric evaluation in October 1999, 
at which time he was diagnosed with generalized anxiety 
disorder.  The veteran was seen in July 2000 to assess his 
mood and assist with service connection documentation.  The 
veteran was diagnosed with dysthymia.  In February 2002, a VA 
social worker interviewed the veteran; she noted a diagnosis 
of generalized anxiety disorder.  During the interview, the 
veteran "ventilated anger" and reported that he was 
"harassed" in service "for being Italian."

According to a May 2002 VA examination report, a VA 
psychiatric examiner reviewed the claims file in its entirety 
and offered her opinion, as requested.  The VA examiner noted 
the discrepancies in the psychiatric diagnoses provided post-
service.  She added that her medical opinion would provide a 
unifying interpretation of the veteran's psychiatric illness, 
as well as a potential translation and explanation of the 
disparities among the various observers over the years.  As 
background, the VA examiner noted that, according to the 
letter provided by Dr. W. Iacobellis's son, Dr. W. Iacobellis 
treated the veteran after service for a nervous condition for 
which the veteran was discharged.  The VA examiner also noted 
the veteran's visits to the dispensary, as noted by the daily 
sick reports and SGO abstracts.  

The May 2002 VA examiner began her report by noting the 
veteran's "close family" and his pride in his 
"upbringing."  She pointed to the veteran's successful 
employment for five to six years prior to service.  In 
contrast with his "happy and healthy childhood," the 
veteran was belittled and shamed in service with respect to 
his background and ethnicity.  The VA examiner explained that 
the veteran was "singled out for attributes" that were 
previously a source of esteem, and he was "unable to 
withstand this type of exposure and abuse."  She described 
the veteran's applications to the dispensary as an "escape" 
from exposure to a derisive sergeant, and noted the military 
records reflecting treatment at the dispensary.  The VA 
examiner deduced that, although clinical records of 
psychiatric treatment were not available, the veteran's 
discharge from the military for psychiatric reasons suggested 
that the veteran underwent psychiatric evaluation in service.  
She cited the numerous statements by the veteran and 
supportive lay statements as evidence that no psychiatric 
disorder pre-existed service.  The VA examiner added that the 
record demonstrated ample descriptions of symptoms and 
behaviors of PTSD, including irritability, anxiety, 
outbursts, and inability to "keep a job," inability to 
sleep, feeling "slighted," and feelings of "entitlement."  
The VA examiner explained that what was previously described 
as paranoia might be reinterpreted as hypervigilence, the 
inability to take orders, and the disposition to feeling 
insulted or accused.  She concluded that the veteran's case 
met the criteria for a diagnosis of post-traumatic stress 
disorder (PTSD), chronic, supported by the test results of 
civilian and military versions of the Mississippi PTSD self 
report questionnaire.  In a final comment, the VA examiner 
described the veteran's case as "highly atypical" although 
the apparent trauma (being called disparaging and even racist 
names by a superior officer in the service) was common in 
1951, when the veteran entered the military.  The VA examiner 
added that the apparent misdiagnosis of the veteran's illness 
for decades after service was not surprising, since the 
syndrome of PTSD was only fully classified in 1980 and the 
veteran had not been exposed to classic combat trauma.  In 
summary, the VA examiner diagnosed PTSD, significant, 
chronic, with no evidence of past schizophrenic, bipolar, or 
other primary psychotic disorder; possible past episodes of 
psychosis NOS, in remission.  She also diagnosed paranoid 
personality disorder traits entirely due to PTSD, with onset 
subsequent to military service and not antedating enlistment.  
The examiner again stated that there had been a profound 
misinterpretation of the veteran's military and psychiatric 
history.

Additional records received from the Bronx VAMC indicate that 
in August and September 2002, the veteran was noted to have a 
prior diagnosis of generalize anxiety disorder during his 
routine follow-up visits to geripsychiatric clinic.  No 
mental status evaluations or clinical observations were 
provided.

II.  Analysis

In a June 2003 brief, the veteran's representative argued 
that the "very diagnosis of the veteran's mental ailment" 
is PTSD shown by the most recent VA psychiatric examination 
and that, based on the evidence of record, the veteran should 
be service-connected for PTSD.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As suggested above, the first criterion for service 
connection is proof of a present disability.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the veteran clearly 
has a psychiatric disability, first diagnosed post service.  
However, the record provides varying primary psychiatric 
diagnoses including latent (borderline) schizophrenia, 
schizoaffective disorder, adjustment disorder with anxious 
mood, organic mood syndrome with depressed, suspicious mood; 
chronic, major depressive disorder, bipolar disorder type II, 
mixed personality disorder, dysthymia, and PTSD.  After 
careful review of the record, the Board finds that the weight 
of the competent medical evidence-specifically, the 
persuasive May 2002 VA examination report-indicates that the 
while the veteran may have had not otherwise specified 
psychotic symptoms in the past, the accurate medical 
diagnosis to assign to the veteran's current psychiatric 
complaints is PTSD.  In the January 2000 remand, the Board 
requested that the psychiatrist determine the correct 
diagnosis and etiology of any psychiatric disability found to 
be present.  The May 2002 VA examiner reviewed the entire 
claims file, and reconciled the disparate psychiatric 
diagnoses of record, and concluded that the veteran suffered 
PTSD due to the trauma of being verbally assaulted in the 
military.  Furthermore, the May 2002 VA examiner cited the 
medical evidence and test results supporting her 
determination that the veteran's primary psychiatric 
diagnosis was PTSD.  No other medical opinion of record 
suggests a thorough review of the veteran's medical history 
or similar PTSD testing procedures.  The Board assigns 
greater probative value to the May 2002 VA examiner's 
findings not only for comprehensiveness, but also as the only 
medical opinion of record to address the veteran's alleged 
harassment in service.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) ("It is the responsibility of the BVA to assess 
the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  [While the Board notes, parenthetically, that 
the regulation governing service connection for PTSD was 
revised twice during the pendency of this appeal --effective 
March 7, 1997, in conformity with the decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997)) (in pertinent part, 
eliminating the necessity for a "clear" diagnosis of the 
condition), and effective May 7, 2002, to include discussion 
of evidence necessary to establish an stressor based on 
personal assault), the three requirements for service 
connection cited to above remain essentially unchanged.  In 
view of the foregoing, and the Board's favorable disposition 
of the claim, the Board finds that the veteran is not 
prejudiced by consideration of the claim in light of the 
version of 38 C.F.R. § 3.304(f) cited to above.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1995).]

As discussed above, the record clearly establishes two of the 
three criteria under 38 C.F.R. § 3.304(f):  a current 
diagnosis of PTSD and medical evidence linking such diagnosis 
to the veteran's reported in-service stressors.  The May 2002 
VA examiner diagnosed PTSD, specifically referring to the 
veteran's alleged underlying stressors of being called 
disparaging and racist names by a superior officer during 
basic training.  There is no medical evidence of record that 
conflicts with the May 2002 VA examiner's medical findings.

However, this case turns on whether the remaining criterion 
needed to establish service connection for PTSD--credible 
supporting evidence that the veteran's reported in-service 
stressors actually occurred-is established.  See Cohen, 10 
Vet. App. at 142.  In this case, the alleged in-service 
stressors involve verbal abuse by a sergeant during basic 
training.  During the course of the appeal, the Department 
promulgated, via regulation, administrative directives as to 
the type of evidence needed to corroborate an alleged 
personal assault in service.  Effective March 7, 2002, 38 
C.F.R. § 3.304(f)(3) provides that, if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f)(3) (2002).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing the claimant the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

After carefully analyzing the evidence of record in light of 
the above criteria, the Board finds that, affording the 
veteran the benefit of the doubt (see 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102), the evidence of record tends to 
corroborate the occurrence of the veteran's claimed in-
service personnel assault.  In this case, there are no in-
service records to actually document the alleged assault.  
However, there is lay and objective evidence that appears 
consistent with the veteran's assertions.  

As pointed to by the May 2002 VA examiner, the daily sick 
reports and the SGO abstract reflect multiple applications to 
the dispensary, or failure to report for duty due to 
sickness.  Notably, the June 1951 SGO abstract revealed 
hospitalization for a psychiatric illness, described as 
inadequate personality.  The May 2002 VA examiner explained 
in her report that the records were consistent with 
"escape" behavior, to avoid the alleged stressor.  
Furthermore, the Board finds that the several lay statements 
of record appear to support the claimed in-service stressful 
experience, albeit indirectly.  The lay statements provide 
credible evidence that a behavior change occurred after the 
veteran's return from military service.  The Board also that, 
while the VA examiner described the veteran's case as 
"highly atypical," it was also noted that the apparent 
trauma (being called disparaging and even racist names by a 
superior officer in the service) was common in 1951, when the 
veteran entered the military.  

While the foregoing evidence does not corroborate every 
detail of the veteran's alleged stressor, the Board finds 
that the evidence appears consistent with the veteran's 
assertions.  The Board emphasizes, moreover, that 
corroboration of every detail of a claimed stressor is not 
required.  See Pentecost v. Principi, 16 Vet. App.124 (2002); 
Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997).  The 
Board notes that there is nothing in the record that 
specifically contradicts the veteran's account of events in 
service. 

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102; see also 38 U.S.C.A. § 5107(b).  In view of the 
foregoing, and affording the veteran the benefit of the 
doubt, the Board concludes that the three criteria for 
establishing service connection are met.  As such, service 
connection for PTSD, due to in-service personal assault, is 
warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.  




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

